Rao, Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto that the merchandise marked A and initialed DAS by Examiner Sass on the invoices accompanying the entries covered by the above named appeals for reappraisement consists of Color Vision Tests and was exported to the United States in 1962.
IT IS FURTHER STIPULATED AND AGREED that on the dates of exportation of said merchandise to the United States, the price at the time of exportation at which such or similar merchandise was freely sold or, in the absense of *530sales, offered for sale in tlie principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was $12.34 each, net, packed.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation, said appeals being limited to the merchandise marked A as aforesaid.
Upon, the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1980, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement, and that such value is $12.34 each, net, packed.
Judgment will be entered accordingly.